DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0044282 Kuwabara et al in view of JP 2016-126130 Hikita et al.
Regarding claim 1, Kuwabara teaches a laminate 14 for a flexible (paragraph 0009) image display device (paragraph 0003), comprising a plurality of pressure-sensitive adhesive layers (paragraph 0090) and an optical film including at least a polarizer (paragraph 0042), wherein 
the optical film is an optical laminate (figure 5, right side) including the polarizer 54 (paragraph 0050), a protective film 52 of a transparent resin material on a first surface of the polarizer (UV protection, paragraph 0053), a retardation film 62 on a second surface different from the first surface of the polarizer (paragraph 0052),
a first pressure-sensitive adhesive layer among the plurality of pressure-sensitive adhesive layers is disposed on a side opposite to a surface in contact with the 
a second pressure-sensitive adhesive layer among the plurality of pressure-sensitive adhesive layers is disposed on a side opposite to a surface in contact with the polarizer with respect to the retardation film (paragraph 0090, where all layers may be laminated using PSAs such that each layer of the laminate includes a PSA on either side). 
Kuwabara does not teach a polarizer thickness of 6 microns or less. Hikita teaches a flexible OLED laminate (abstract), including a polarizer film that has a thickness of 5 microns (paragraph 0127). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the polarizer thickness of Hikita in the product of Kuwabara because having this lesser thickness reduces the stresses on the product due to temperature or humidity expansion and contraction. Additionally, any warpage induced by shrinkage of the polarizing film is reduced, decreasing the occurrences of decreased display quality and deterioration of the encapsulation material (paragraph 0117).
Kuwabara does not explicitly teach the storage elastic modulus of the pressure-sensitive adhesive layers. The storage elastic modulus is a measurement of how elastic, or how flexible, a material is. A material with a higher storage elastic modulus is less flexible, and a material with a lower storage elastic modulus is more flexible. Therefore, in flexible products, it would be reasonable to use a lower storage elastic modulus (more flexible) for materials that are required to bend more. In this case, when folded, the pressure-sensitive adhesive layer on the outermost surface must bend more than the pressure-sensitive adhesive layers on the interior of the product. Because the outermost PSA (pressure sensitive adhesive) must bend more, it would be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a storage elastic modulus G' at 25°C of the pressure-sensitive adhesive layer at an outermost surface on a convex side when the laminate is folded, among the plurality of pressure-sensitive adhesive layers, is substantially equal to or lower than the storage elastic modulus G’ at 25°C of another pressure-sensitive adhesive layer.
Regarding claim 5, Kuwabara teaches that a transparent conductive layer (CF layer) forming a touch sensor (paragraph 0088) is disposed on a side opposite to a surface in contact with the retardation film (figure 24) with respect to the second pressure-sensitive adhesive layer (paragraph 0090).
Regarding claim 6, Kuwabara teaches that a third pressure-sensitive adhesive layer is disposed (paragraph 0090, where all layers may be laminated using PSAs such that each layer of the laminate includes a PSA on either side) on a side opposite to a surface in contact with the second pressure-sensitive adhesive layer with respect to the transparent conductive layer forming a touch sensor (figure 24).
Regarding claim 9, Kuwabara teaches that the plurality of pressure-sensitive adhesive layers is formed from the same pressure-sensitive adhesive composition (paragraph 0051 and paragraph 0090, where all disclosed PSAs are formed of a PVA material).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0044282 Kuwabara et al in view of JP 2016-126130 Hikita et al as applied to claim 1 above, and further in view of US 2009/0202747 Yukinobu et al.
Regarding claim 10, Kuwabara teaches the flexible image display device, including OLED options (figure 6) wherein the laminate for a flexible image display device is disposed on a viewing side with respect to the organic display panel (figure 6), but does not teach an organic EL display panel. Kuwabara does, however, teach that the polarizer laminate of the invention may be used with any display structure (paragraph 0037). Yukinobu teaches flexible, transparent conductive film used in display device (paragraph 0002), including an organic EL display panel (paragraph 0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the organic EL display panel of Yukinobu in the product of Kuwabara because this allows for the product of Kuwabara to be used in a greater variety of products and applications. 
Regarding claim 11, Kuwabara teaches that a window 68 is disposed on a viewing side with respect to the laminate for a flexible image display device (figure 6 and paragraph 0058).

Response to Arguments
Applicant’s arguments with respect to the polarizer thickness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where Hikita teaches the deficiencies of Kuwabara.

March 29, 2021, have been fully considered but they are not persuasive.
Applicant argues that examiner’s assertion that it would have been obvious to have an outermost layer to have the lowest storage elastic modulus is erroneous. However, this feature has been explained above. Thus, examiner has made a prima facie case of obviousness that Applicant has not rebutted. Applicant’s examples of Inventive example 7 and comparative example 2 may have the same outermost layer, but Examiner has never asserted that the value of the G’ is essential. Its relationship to the other layers is what matters. It is obvious that the material that must bend the most should have the lowest rigidity. 
Finally, Applicant argues that Kuwabara does not teach the claimed laminate that has protective layers and retardation layers on both sides of the polarizer. However, such an arrangement is not claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781